            Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 1 of 18



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
JEWEL P. U-AHK-VROMAN-SANCHEZ )
84-914 Lahaina street                  )
Waianae, HI 96792                      )
                                       )
                      Plaintiff,       )         No. 1:19-cv-3141
                                       )
             v.                        )
                                       )
UNITED STATES DEPARTMENT OF            )
DEFENSE                                )
1000 Defense Pentagon,                 )
Washington, DC 20301-1000              )
                                       )
                      Defendant.       )
                                       )
____________________________________)


        COMPLAINT FOR JUDICIAL REVIEW AND DECLARATORY RELIEF

                                      INTRODUCTION

       1.      This is an action under the Administrative Procedure Act (“APA”), 5 U.S.C. § 702,

challenging the disability rating assigned by the Secretary of the United States Army (“Army”), a

branch of the Department of Defense (“DOD”), to Plaintiff Jewel P. Greenidge,1 a former Army

Specialist (“SPC”).

       2.      The disability rating initially assigned to Plaintiff by the Army (10%) upon her

discharge in December 2003—and later assigned by the Secretary (20%) in September 2017 after

a recommendation from the Physical Disability Board of Review—resulted in Plaintiff’s honorable



1
 Plaintiff’s medical and military records sometimes refer to her former names. Until February 12,
2000, Plaintiff’s name was Jewel P. McComie. From February 12, 2000, until May 1, 2015,
Plaintiff’s name was Jewel P. Greenidge. Because the vast majority of the documents in the record
refer to Plaintiff as Jewel P. Greenidge, for ease of reference in comparing this Complaint to the
record, Plaintiff is referred to herein as “Plaintiff” or “Jewel P. Greenidge.”
             Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 2 of 18



discharge from the Army because she was “physically unfit” to serve.                   The Secretary’s

determination of Plaintiff’s combined disability rating arbitrarily and capriciously failed to

recognize evidence in the record regarding three conditions that should have been found unfitting

and/or assigned higher disability ratings: (A) bilateral shin splints, (B) left foot strain, and (C) right

hip pain. Plaintiff suffered a legal wrong as a result of the Secretary’s decision.

        3.      When the Army determines that a service member has one or more disabilities that

make the member unfit for continued military service, the service member is typically separated

from service with either: (1) a lump-sum disability severance payment; or (2) disability retirement

status. The combined disability rating assigned to the service member determines whether the

service member is entitled to a lump-sum disability severance or disability retirement. Like other

military branches, if the Army assigns the service member a disability rating of 20% or less, the

service member is entitled to a lump-sum disability severance payment; and if Army assigns the

service member a disability rating of 30% or more, the service member is entitled to disability

retirement status. The Army is required to apply the disability rating criteria contained in the

disability rating schedule of the U.S. Department of Veterans Affairs (“VA”), known as the VA

Schedule for Rating Disabilities (“VASRD”) (38 C.F.R. Part IV). Unlike service members who

receive the lump-sum severance payment, a disability retiree is entitled to, among other things,

military health care (TRICARE) for the retiree, the retiree’s spouse, and the retiree’s minor

children; access to military bases; and commissary privileges.

        4.      On December 22, 2003, the Army honorably discharged Plaintiff for medical

reasons after assigning her a 10% disability rating for a back disability. In 2016, she applied to

the Physical Disability Board of Review (“PDBR”), a federal agency established in 2008 “to




                                                    2
             Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 3 of 18



review and, where appropriate, correct unjustifiably low Department of Defense disability ratings

awarded since 2001.” 153 Cong. Rec. 20342 (2007).

        5.      The PDBR adjusted Plaintiff’s rating to 20% (10% for the back disability combined

with 10% for bilateral feet pain), but failed to recognize at least three of Plaintiff’s injuries, each

of which, if appropriately considered, would have resulted in at least a 30% combined disability

rating – qualifying Plaintiff for disability retirement: (A) bilateral shin splints, (B) left foot strain,

and (C) right hip pain. The Secretary’s error in calculating Plaintiff’s disability rating is evidenced

by Plaintiff’s VA rating. While the Army assigned Plaintiff a 10% disability rating for her back

injury, the VA – less than seven months later, and using nearly the exact same rating standards –

assigned Plaintiff a >30% rating that included a rating of 40% for a back condition, 10% for

bilateral shin splints, 10% for right foot strain, 10% for left foot strain, and 10% for degenerative

joint disease, right hip.

        6.      Plaintiff suffered a legal wrong because of that final agency action. Plaintiff was

adversely affected by that agency action, and thus is entitled to judicial review under the APA. 5

U.S.C. § 702. The APA authorizes this Court to set aside any agency decision that is arbitrary,

capricious, unsupported by substantial evidence, or contrary to law. 5 U.S.C. § 706(2)(A). The

Secretary’s determination that Plaintiff did not merit a combined disability rating of at least 30%

is arbitrary, capricious, unsupported by substantial evidence, or otherwise not in accordance with

law.

                                  JURISDICTION AND VENUE

        7.      Jurisdiction in this Court is based on a federal question and is proper under 28

U.S.C. §§ 1331, 2201 and 2202. Plaintiff seeks relief under the APA, 5 U.S.C. § 701 et seq. Venue

is conferred on this Court under 28 U.S.C. § 1391(b)(1).



                                                    3
                Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 4 of 18



                                           PARTIES

          8.     Plaintiff Jewel P. Greenidge served in the Army from January 23, 1997 until

December 22, 2003, when the Army honorably discharged Plaintiff due to a medically unfitting

condition. Plaintiff is a citizen of the United States and currently resides in Waianae, Hawaii.

Throughout her service, Plaintiff was a member of a regular component of the armed forces entitled

to basic pay, and therefore is an eligible member as required for disability retirement under the

Career Compensation Act of 1949. 10 U.S.C. § 1201(a), (c).

          9.     Defendant DOD, 1400 Defense Pentagon, Washington D.C. 20301-1400, is a

department of the Executive Branch of the United States Government. The Secretary is the head

of the Department of the Army, which is a branch of the DOD. The DOD is an agency of the

United States as defined by the APA, 5 U.S.C. § 701(b)(1), and falls within the scope of 28 U.S.C.

§ 1391.

          10.    The PDBR is an organization within the Office of the Secretary of Defense.

Department of Defense Instruction (“DoDI”) 6040.44, dated July 2, 2015, governs the operation

of the PDBR.

                               SUBSTANTIVE ALLEGATIONS

                                          Background

          11.    Plaintiff began her active duty with the Army on December 13, 1996. She

completed basic training at Fort Leonard Wood, MO, and she then served as a Food Service SPC

during three terms of active duty, including a tour in Bosnia. She was promoted to SPC on

September 8, 1998. She served in the Army Reserve for 21 months between her terms of active

duty. SPC Greenidge was awarded several medals and citations during her service, including an

Army Lapel Button, a National Defense Service Medal, an Armed Forces Reserve Medal with M-



                                                4
             Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 5 of 18



Device, an Army Service Ribbon, an Overseas Service Ribbon (2nd Award), an Expert

Marksmanship Qualification Badge with rifle, and a Marksman Marksmanship Badge with

grenade.


       12.     Plaintiff began what would be her final term of active duty on March 6, 2000. In

anticipation of that term of active duty, the Army conducted a medical examination of Plaintiff on

February 17, 2000. The report of that examination identified no physical disabilities.

       13.     Plaintiff’s bilateral foot pain began in March of 2001, her right hip pain began in

April of 2001, and her bilateral shin splints began in May of 2002. In November 2002, Plaintiff’s

conditions had become so severe that a Medical Evaluation Board (“MEB”) was convened to

evaluate her injuries. A MEB is a board of two or more physicians that evaluates a service

member’s conditions and, if appropriate, refers its findings to the Physical Evaluation Board

(“PEB”). In turn, the PEB is responsible for determining whether a service member meets

retention standards and formally assigning disability ratings. The MEB collected Plaintiff’s

service-related medical history and conducted a medical evaluation of Plaintiff. In April 2003, a

military examiner prepared a Narrative Summary (“NARSUM”) of the MEB process, which

included findings regarding Plaintiff’s then-existing physical conditions based on military medical

records, the November 2002 physical examination, and an examination conducted by the military

examiner. The NARSUM identified four conditions: primary diagnoses of (1) “Shin splints” and

(2) “Chronic bilateral foot pain,” and secondary diagnoses of (3) “Back pain” and (4) “Right hip

pain.” The NARSUM determined that the shin splints, right hip pain, and back pain began and

were aggravated during Plaintiff’s service. Despite the fact that no conditions were noted during

Plaintiff’s February 2000 medical examination, the NARSUM stated that Plaintiff’s bilateral foot




                                                5
             Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 6 of 18



pain had existed prior to her service. The NARSUM did not articulate any factual basis for that

conclusion nor is there any such basis for that conclusion in Plaintiff’s medical record.

       14.        On May 8, 2003, the MEB determined that Plaintiff’s “continuance on active duty”

was “medically contraindicated” because of all four conditions: “Bilateral Shin Splints,” “Bilateral

Foot Pain,” “Mechanical Low Back Pain,” and “Right Hip Pain.”               The MEB adopted the

NARSUM’s determination that Plaintiff’s bilateral shin splints, mechanical low back pain, and

right hip pain began and were aggravated during her service.           Following the NARSUM’s

unfounded conclusion, the MEB also concluded that Plaintiff’s bilateral foot pain existed prior to

her service, despite listing the date of origin of Plaintiff’s bilateral foot pain as March of 2001—a

full year after Plaintiff began her final term of active duty (when her medical examination showed

no conditions).

       15.        On May 16, 2003, Plaintiff formally appealed the MEB’s findings.             After

considering Plaintiff’s appeal, the MEB confirmed its original findings and recommendations on

June 2, 2003. The MEB referred Plaintiff to the PEB. On August 15, 2003, the PEB made the

following conclusions about Plaintiff’s four conditions, and assigned Plaintiff a combined

disability rating of 10%.

       The PEB ultimately determined that three of her four conditions – all except Plaintiff’s

right hip pain – rendered her unable and unfit to perform her duties, as required for disability

retirement under 10 U.S.C. § 1201(a). None of Plaintiff’s conditions were noted at the time she

commenced active duty, and therefore Plaintiff incurred each of the conditions while performing

active duty. However, despite finding that she incurred these conditions during active duty, the

PEB (like the NARSUM and MEB) concluded that Plaintiff’s bilateral feet condition existed prior




                                                  6
                   Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 7 of 18



to service. The PEB also found that Plaintiff’s conditions did not result from her intentional

misconduct or willful neglect, nor were they incurred during a period of unauthorized absence.

         16.        Based on the PEB’s conclusions, the Army medically separated Plaintiff as unfit

for further military service on December 22, 2003, with a combined disability rating of 10%, as

described below. As a result, Plaintiff was separated without disability retirement.

    Condition               Incurred          Rendered Unfit      Related to       Assigned
                            During Active     to Perform          Service          Disability
                            Duty              Duties                               Rating
    Mechanical Lower        Yes               Yes                 Yes              10%
    Back Pain
    Chronic Bilateral       Yes               Yes                 Yes              0%
    Shin Splints
    Painful Feet            Yes               Yes                 No – Existed     -
    Condition                                                     Prior to
                                                                  Service
    Right Hip Pain          Yes               No                  -                -

         17.        On December 31, 2003, following her discharge, Plaintiff filed a disability claim

with the VA. Although the VA and DoD are separate agencies, both are required to use the same

VASRD rating schedule for disabilities. 10 U.S.C. § 1216a. As part of her VA claim, Plaintiff

underwent a physical examination on July 6, 2004. Based on Plaintiff’s Medical Service Records

and the VA examination, on August 30, 2004, the VA determined that each condition was caused

by military service and assigned a higher disability rating than the PEB for all three of the

conditions2 challenged in this appeal:

                   10% for each foot for the painful feet condition (instead of 0% for both feet

                    combined determined by the PEB);


2
  The VA considered 22 separate conditions, and awarded Plaintiff an evaluation of 10% or greater
for 14 of those conditions. We note that there was a change to the applicable VASRD criteria for
the “lower back injury” condition between Plaintiff’s PEB decision and the VA claim. Plaintiff
does not rely on the lower back injury in this appeal.


                                                    7
                 Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 8 of 18



                 10% for her bilateral shin splints (instead of 0%); and

                 10% for her right hip pain (instead of 0%).

       In short, applying the same criteria as the PEB, the VA reached a different conclusion for

three of Plaintiff’s conditions. The VA’s conclusion bolsters Plaintiff’s assertion that the Army’s

determination was incorrect.

                                         The PDBR Decision

       18.        On February 12, 2016, Plaintiff filed an application with the PDBR for an increase

in the combined disability rating assigned by the Army. Plaintiff requested that the PDBR

recommend increasing her combined disability rating on three grounds: (A) her bilateral shin

splints merited a disability rating of at least 10%; (B) her bilateral foot pain was incurred while on

active duty, and therefore merited a disability rating; and (C) her right hip pain merited a disability

rating of at least 10%.

       19.        On August 18, 2017, the PDBR recommended an upward adjustment to just one

part of Plaintiff’s three claims. The PDBR recognized that her foot pain was incurred while on

active duty, and recommended a 10% disability rating for Plaintiff’s right foot strain (but not her

left foot strain). The PDBR rejected Plaintiff’s other arguments. After this adjustment, the PDBR

recommended a combined disability rating of 20%, and did not recommend a change to Plaintiff’s

retirement status. The table below portrays the disparity between the VA Rating and the PEB and

PDBR Ratings for Plaintiff’s conditions:




                                                   8
                Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 9 of 18



     MEB-Diagnosed Condition            VA Rating            PEB Rating             PDBR Rating
    Bilateral Shin Splints            10% – DC 5022         0% – DC 5099-         0% – DC 5099-5022
                                                                5022
    Bilateral Foot Pain
       a. Right Foot Strain, Post-    10% – DC 5280          NR (EPTS*) –        10% – DC 5099-5003
       Osteotomy                                             DC 5099-5003
       b. Left Foot Strain            10% – DC 5284          NR (EPTS*) –         0% – DC 5099-5003
                                                             DC 5099-5003
    Right Hip Pain / Degenerative 10% – DC 5252                   NR                      NR
    Joint Disease                                            (Not Unfitting)         (Not Unfitting)
    Mechanical Low Back Pain                40%                   10%                     10%
    (i.e., Lumbar Strain)3**
    Combined Disability Rating              >30%              10%                          20%
    * Not rated – existed prior to service.
    ** Post-PEB change to the applicable VASRD criteria for this condition.

          20.    On September 13, 2017, the Secretary of the Army adopted the PDBR’s

recommendations.4 That decision exhausted Plaintiff’s remedies with the DoD.

          21.    Federal law requires the Secretary and the PDBR to strictly follow the VASRD,

and service branches “may not deviate” from the VASRD except when the Secretary of Defense

and the Secretary of the VA have jointly prescribed a deviation. 10 U.S.C. § 1216a; DoDI 6040.44,

Enclosure 3, § 5. The Secretary of Defense and the Secretary of the VA have not prescribed any

deviation from the VASRD regarding Plaintiff’s conditions.

          22.    The Secretary’s assignment of a 20% combined disability rating to Plaintiff was

arbitrary, capricious, and not supported by substantial evidence because it ignores the ample

evidence in the record supporting a 10% disability rating for three different conditions, all of which

were separately unfitting: Plaintiff’s (A) bilateral shin splints, (B) left foot strain, and (C) right hip

pain. If any one of these three conditions had been correctly assessed under the VASRD in place



3
    As noted above, Plaintiff is not appealing the Mechanical Low Back Pain ratings.
4
 The Deputy Assistant Secretary of the Army, Francine Blackmon, signed the letter accepting the
PDBR’s recommendation. The Deputy Assistant Secretary acts on behalf of the Secretary of the
Army.
                                                    9
             Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 10 of 18



at the time of the determination, the Secretary would have assigned Plaintiff at least a 30%

combined disability rating. But because none of the conditions were correctly assessed, Plaintiff

suffered a legal wrong due to the Secretary’s determination.

       (A)     Bilateral Shin Splits

       23.     The PEB found Plaintiff’s bilateral shin splints unfitting and assessed a rating of

0% for this condition under VASRD, DC 5099-5022. The PDBR recommended no change to that

rating, concluding there was “insufficient cause to recommend a change in the PEB adjudication,”

and the Secretary accepted the PDBR’s recommendation.

       24.     In accepting the PDBR’s recommendation, the Secretary acknowledged that a 10%

rating should be applied for shin splints using Diagnostic Code (“DC”) 5022, which “rates for

either [1] limitation of motion of affected parts, or [2] degenerative arthritis.” See 38 C.F.R.

§ 4.71a, DC 5022. The diseases listed under DC 5013 through 5024 are to be rated under the

criteria for degenerative arthritis. Under DC 5003, degenerative arthritis qualifies for “a rating of

10 pct” where limitation of motion is “objectively confirmed by findings such as swelling … or

satisfactory evidence of painful motion.” See 38 C.F.R. § 4.71a, DC 5003. Even where the

limitation of motion of the specific joint or joints involved is not compensable under the

appropriate DC(s), a rating of 10% should be assessed for each such major joint or group of minor

joints affected (to be combined, not added) under DC 5003. Id. at DC 5003.

       25.     Under these standards, Plaintiff’s medical records support at least a 10% disability

rating for her shin splints (and a 10% rating is precisely what the VA determined was appropriate

for the same injury). Indeed, the PEB and MEB both noted evidence of bilateral shin spints and

associated pain. The PEB noted “radiographs showing periosteal reaction middle third of tibiae.”

The MEB Summary noted that plain films of Plaintiff legs “showed stress reactive bone changes



                                                 10
             Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 11 of 18



at the mid-third segments of both tibial shafts.” The MEB Summary further noted constant pain

in the shins that was aggravated by prolonged standing, constant bending and twisting, and heavy

lifting. Given this evidence in the record, the decision of the Secretary to assign a 0% rating to

Plaintiff’s bilateral shin splints is arbitrary, capricious, unsupported by substantial evidence, or

otherwise not in accordance with law because it ignores the extensive evidence of Plaintiff’s

bilateral shin splints and associated pain that warrants at least a 10% rating under the VASRD.

For example, Plaintiff’s MEB record identifies a chief complaint of “[c]hronic bilateral shin pain,”

and Plaintiff’s NARSUM describes repeated instances of “recurrent shin splints,” “shin splints for

1 month,” “continued … shin splints,” “shin pain,” and “pain in both legs.”              Plaintiff’s

Chronological Record of Medical Care from May 14, 2002 similarly notes that Plaintiff had “shin

splints x 1 month.” That evidence supports a 10% rating pursuant to DC 5003 and DC 5022.

       26.     The decision of the Secretary was also arbitrary, capricious, unsupported by

substantial evidence, or otherwise not in accordance with law because it found that Plaintiff’s

“treatment records were silent beyond September 2002” as to Plaintiff’s shin splints, a finding that

is flatly contradicted by the Army’s own records. Indeed, four of Plaintiff’s Army Physical Profile

forms dated after September 2002 – November 5, 2002; November 20, 2002; February 27, 2003;

and March 12, 2003 – identify “shin splints” as one of Plaintiff’s medical conditions. Moreover,

the MEB dated April 25, 2003 identifies a “primary diagnos[is] of “[s]hin splints” and describes

Plaintiff’s “Present Condition” as experiencing “bilateral shin pain that is aggravated by prolonged

standing (over 20 minutes), constant bending and twisting from the hip, and heavy lifting (over 20

pounds).” The April 25, 2003 MEB referred Plaintiff to the PEB because “[t]he service member

fails to meet retention criteria IAW 40-501: Shin splints….”




                                                11
              Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 12 of 18



        27.     Based on the above evidence, Plaintiff’s bilateral shin splints warranted a disability

rating of at least 10%, in line with the VA’s determination as to that injury.

        (B)     Left Foot Pain / Left Foot Strain

        28.     After a comprehensive analysis of the record, PDBR recommended a 10% rating

for Plaintiff’s chronic right foot pain. However, PDBR refused to recommend an increase to the

rating for Plaintiff’s chronic left foot pain. The Secretary concluded that Plaintiff’s left foot pain

was “separately unfitting” because “[n]otes in the record demonstrated that the right foot was

worse than the left foot.” The Secretary coded Plaintiff’s left foot injury under DC 5003, and

recommended a disability rating of 0% under that code. The VA, in contrast, concluded that each

of Plaintiff’s foot injuries separately warranted a 10% rating using DC 5284. The Secretary’s

decision as to Plaintiff’s left foot pain is arbitrary, capricious, unsupported by substantial evidence,

or otherwise not in accordance with law for at least two reasons: it overlooked the extensive

evidence of Plaintiff’s left foot pain that supports a disability rating of at least 10% under DC 5003,

and it did not consider whether Plaintiff’s left foot pain could be rated under DC 5284.

        29.     First, the Secretary failed to consider whether a compensable rating was warranted

under any other diagnostic codes related to the feet, including DC 5284, which the VA used to

assign a rating of 10%. That failure is arbitrary, capricious, unsupported by substantial evidence,

or otherwise not in accordance with law.

        30.     Second, the Secretary erroneously applied a 0% rating for Plaintiff’s left foot pain

under DC 5003. “[A] rating of 10 pct” applies where “limitation of motion” is “objectively

confirmed by findings such as swelling … or satisfactory evidence of painful motion.” See 38

C.F.R. § 4.71a, DC 5003. The Secretary ignored that Plaintiff’s injury was confirmed by such

evidence. Id. Specifically, Plaintiff’s Physical Profiles dated November 5, 2002; November 20,



                                                  12
              Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 13 of 18



2002; and February 27, 2003 each identify Plaintiff’s medical conditions to include “foot pain”

that was so severe that Plaintiff’s assignments were limited as follows: “NO RUNNING. MARCH

AT OWN PACE AND DISTANCE UP TO 1 MILE. WALK AT OWN PACE AND DISTANCE

UP TO 2.5 MILES.” The Secretary also erroneously concluded that “[t]he last treatment entry

related to the left foot was dated 17 months prior to separation,” which is August 2002 based on

Plaintiff’s discharge in December 2003. In drawing that conclusion , the Secretary arbitrarily and

capriciously ignored ample evidence of Plaintiff’s bilateral foot pain after August 2002, including

Plaintiff’s Physical Profiles dated November 5, 2002, November 20, 2002, and February 27, 2003

(each listing the medical condition “foot pain”); Plaintiff’s Physical Profile dated March 12, 2003

(listing the medical condition “chronic bilateral foot [pain];” and the November 27, 2003 MEB

citing “bilateral foot pain.”

        31.     Therefore, as the VA determined, the extensive evidence of Plaintiff’s bilateral foot

pain merits a disability rating of at least 10% for her left foot strain under DC 5003, and failed to

even consider whether Plaintiff’s left foot pain could be coded under DC 5284.

        (C)     Right Hip Pain

        32.     While the MEB found that Plaintiff “fail[ed] to meet retention criteria” because of

her right hip pain, the PEB found Plaintiff’s right hip pain condition to be “not unfitting” and

declined to rate it. The PDBR did not recommend a change to that determination because,

according to the PDBR, “there was no performance-based evidence from the record that the

condition significantly interfered with satisfactory duty performance.” The Secretary’s decision

is arbitrary, capricious, unsupported by substantial evidence, or otherwise not in accordance with

law because it ignored record evidence demonstrating that Plaintiff’s right hip injury was unfitting.




                                                 13
             Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 14 of 18



       33.     First, the Secretary’s decision is arbitrary, capricious, unsupported by substantial

evidence, or otherwise not in accordance with law because it fails to acknowledge record evidence

that Plaintiff’s right hip pain was unfitting. The PDBR’s four-sentence analysis of Plaintiff’s right

Gunfitting (including the MEB’s initial analysis that Plaintiff’s right hip pain did not meet

retention standards).

       34.     However, the record shows that Plaintiff’s right hip injury “interfered with

satisfactory duty performance.” Specifically, the MEB expressly states that the “combination of

pain” from Plaintiff’s injuries, including “pain in multiple musculoskeletal areas including her …

right hip … interfere[d] with her ability to perform the duties required by her MOS.” The MEB

concluded that Plaintiff “fail[ed] to meet retention criteria [because of conditions including] hip

pain.” And Plaintiff’s Physical Profile dated August 28, 2002, limited Plaintiff’s assignments to

“RUN AT OWN PACE AND DISTANCE” and “FOOT MARCHING LIMITED TO 6 MILES”

based solely on the medical condition “CHRONIC RIGHT HIP PAIN.” Subsequent Physical

Profiles – including those dated November 5, 2002; November 20, 2002; December 20, 2002;

February 27, 2003; and March 12, 2003 – list Plaintiff’s right hip pain or bilateral hip pain as one

of the conditions leading to similar assignment limitations. The PDBR’s discussion of Plaintiff’s

right hip pain fails to mention any of this evidence in its four-sentence discussion of Plaintiff’s

right hip pain. The PDBR also ignored plain film examinations in April and August of 2002 that

revealed degenerative joint disease (“DJD”) of the right hip, with calcific tendonitis affecting the

acetabular rim – conditions that were not even addressed by the PEB. The chronic pain that served

as the basis for a temporary profile in August 2002 also remained unresolved, and was later

combined with the other diagnoses of the Examiner as the basis for a permanent profile.




                                                 14
             Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 15 of 18



       35.     This evidence is sufficient to support a finding that Plaintiff’s right hip pain was

unfitting, and the PDBR’s failure to even mention any of the evidence relating to Plaintiff’s hip

pain demonstrates that the Secretary’s decision is arbitrary, capricious, unsupported by substantial

evidence, or otherwise not in accordance with law.

       36.     Had the Secretary found this condition unfitting, it also should have assigned a 10%

rating for Plaintiff’s right hip pain under DC 5003. Plaintiff recognizes that limitation of hip

flexion is typically rated under DC 5252. See 38 C.F.R. § 4.71a, DC 5252. Plaintiff’s MEB shows

that her active range of motion (“AROM”) right hip flexion was limited to 90 degrees, and her

passive range of motion (“PROM”) right hip flexion was limited to 95 degrees. A 10% disability

rating is required where hip flexion is limited to 45 degrees, so Plaintiff’s hip injury is

noncompensable under DC 5252. Id. However, pursuant to DC 5003, when “the limitation of

motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic

codes, a rating of 10 pct is for application for each such major joint or group of minor joints

affected by limitation of motion, to be combined, not added under diagnostic code 5003.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm,

or satisfactory evidence of painful motion.” See 38 C.F.R. § 4.71a, DC 5003. Plaintiff’s medical

record includes nearly all such findings.       Specifically, as noted above, “pain in multiple

musculoskeletal areas including her … right hip … interfere[d] with her ability to perform the

duties required by her MOS.” Plaintiff’s Physical Profile dated August 28, 2002, documented

“evidence of painful motion” that limited Plaintiff’s assignments to “RUN AT OWN PACE AND

DISTANCE” and “FOOT MARCHING LIMITED TO 6 MILES” based solely on her “CHRONIC

RIGHT HIP PAIN.” Five of Plaintiff’s subsequent Physical Profiles list Plaintiff’s right hip pain

or bilateral hip pain as one of the conditions leading to similar assignment limitations.



                                                 15
              Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 16 of 18



        37.     The PDBR did not mention any of this evidence. Plaintiff’s right hip pain merits a

disability rating of at least 10% under DC 5003 – a rating that would match the VA’s determination

as to that injury.

        (D)     Combined Disability Rating

        38.     Had the Secretary properly applied the VASRD and not rated Plaintiff in an manner

that was arbitrary, capricious, unsupported by substantial evidence, or otherwise not in accordance

with law, Plaintiff would have been assigned a disability rating of at least 10% for Plaintiff’s shin

splints, 10% for her right foot pain, and 10% for her right hip pain. If any one of those injuries

had been rated correctly, and not arbitrarily and capriciously in light of the record evidence,

Plaintiff’s combined disability rating would have been at least 30%, indicating Plaintiff suffered a

legal wrong as a result of the Secretary’s decision.

                                             COUNT I

               VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT

        39.     Plaintiff Jewel P. Greenidge hereby incorporates by reference the allegations set

forth in paragraphs 1-38 above, as if fully set forth herein.

        40.     The   Secretary’s    September 17,     2017     decision   to   adopt   the   PDBR’s

recommendation and refuse to change Plaintiff’s disability status is subject to judicial review as a

final “agency action” under the APA. 5 U.S.C. §§ 551(13), 701, 704. Plaintiff’s appeal to the

PDBR was the final administrative option available to Plaintiff for review of her combined

disability rating. Plaintiff has no further administrative remedies for challenging her erroneous

combined disability rating. Plaintiff has made every attempt in good faith to resolve this conflict

within the DoD itself, to no avail, and has exhausted all possible administrative remedies.




                                                 16
              Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 17 of 18



        41.        Under the APA, 5 U.S.C. § 706(2)(A), this Court is required to hold unlawful and

set aside a final agency action that is arbitrary, capricious, unsupported by substantial evidence, or

otherwise not in accordance with law. The Secretary adopted a 20% combined disability rating

for Plaintiff. That decision was arbitrary, capricious, unsupported by substantial evidence, or

contrary to law, as it failed to recognize significant record evidence that Plaintiff’s injuries merited

higher disability ratings in accordance with 10 U.S.C. § 1216a. As such, the Secretary’s decision

to assign Plaintiff a combined 20% disability rating is unlawful under the APA, 5 U.S.C. §

706(2)(A), and must be set aside.

        42.        The arbitrary and capricious nature of the Secretary’s failure to assign an

appropriate disability rating for Plaintiff’s injuries is made clear when compared to the rating

provided by the VA. Both the VA and the Secretary are required to apply the same VASRD. 10

U.S.C. § 1216a. Unlike the Secretary, the VA correctly followed VASRD § 4.71a and awarded a

10% rating for all three of Plaintiff’s arguments herein (bilateral shin splints, left foot strain, and

right hip pain).

                                       PRAYER FOR RELIEF

                   WHEREFORE, Plaintiff Jewel P. Greenidge, respectfully requests the Court to:

                   (A)    Find the PDBR decision modifying Plaintiff’s combined disability rating

                          to 20% without re-characterization of discharge to be a final agency action

                          within the meaning of 5 U.S.C. § 704;

                   (B)    Find that the Secretary’s decision of September 17, 2017, and the PDBR’s

                          decision of August 18, 2017, were arbitrary and capricious, unsupported by

                          substantial evidence, and contrary to law, and set aside those decisions

                          under 5 U.S.C. § 706(2)(A);



                                                   17
           Case 1:19-cv-03141 Document 1 Filed 10/21/19 Page 18 of 18



             (C)    Order the Secretary to correct Plaintiff’s military records to reflect the

                    correct combined disability rating.

             (D)    Order such other and further relief the Court may deem just and proper.




Dated: October 21, 2019                   Respectfully submitted,



                                           /s/ Thomas W. Yeh

                                            LATHAM & WATKINS
                                            Thomas W. Yeh (DC Bar No. 1017831)
                                            355 South Grand Avenue, Suite 100
                                            Los Angeles, CA 90071-1560
                                            (213) 485-1234
                                            thomas.yeh@lw.com

                                            Erin Brown Jones (admission pending)
                                            555 Eleventh Street, N.W., Suite 1000
                                            Washington, D.C. 20004
                                            (202) 637-2200
                                            erin.brown.jones@lw.com

                                            NATIONAL VETERANS LEGAL SERVICES
                                            PROGRAM
                                            Barton F. Stichman
                                            David Sonenshine
                                            1600 K Street, NW, Suite 500
                                            Washington, DC 20006
                                            (202) 621-5677
                                            bart@nvlsp.org
                                            david@nvlsp.org




                                             18
